Citation Nr: 1531208	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left foot disability, claimed as residual to foot injury.
 
2.  Entitlement to service connection for right foot disability, claimed as residual to a foot injury, or as secondary to left foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1968 to May 1972, to include service in the Republic of Vietnam.  He has been awarded the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for plantar fascial fibromatosis, bilateral, claimed as residuals of feet problems, reactive bone tissue.  That same month, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), also in September 2012.

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran testified that the disability for which he sought service connection  mainly involves his left foot, and that his right foot disability could have been a result of compensating for his left foot.  Given that, and the various foot diagnoses of record, the  Board has characterized the claims broadly, as reflected on the title page.

This appeal has been  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ) for further development.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ in this appeal  is warranted.

The Veteran has asserted that his current foot disability, primarily, affecting the left foot, is directly related to a foot injury that occurred when he jumped out of a helicopter carrying a heavy pack during service.  During the May 2015 hearing, the Veteran testified that he was on patrol in Vietnam in a helicopter that was unable to land because of the jungle environment.  The Veteran testified that he had to jump out of the helicopter and was carrying a heavy pack that was filled with ammunition.  He testified that when he landed on the ground, his feet immediately began burning and, thereafter, he developed problems with his feet.  As indicted, he also asserted  that, alternatively, his right foot disability may be secondary to left foot disability. 

The Veteran's service treatment records (STRs) document no complaints, findings, or diagnosis related to the foot, nor is there specific evidence of any foot injury, as alleged.  However, the Veteran has submitted a sick slip, issued at Camp Lejeune, North Carolina in June 1970, showing complaints of, and treatment for, a tender left foot. 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 

In this case, as noted, the Veteran was awarded the Combat Action Ribbon for his service in the Republic of Vietnam, indicating that he engaged in combat with the enemy during service.  The Board also notes that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his symptoms.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  As such, his report of suffering an injury to his feet during service may be accepted as competent evidence of in-service incurrence of foot injury, as alleged. 

The Board notes, however, that the reduced evidentiary burden of 38 U.S.C.A. 
§ 1154(b) applies only to the question of service incurrence and not to the question of a nexus to service.  See Libertine, supra.  Section 1154(b) does not establish service connection for a combat Veteran.  Instead, section 1154(b) aids a combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran still must establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  See also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The Veteran was afforded a VA examination in July 2012, at which time he was diagnosed with bilateral foot chondromalacia, status post bilateral foot surgeries (multiple).  At that time, the Veteran described the in-service jump and subsequent history of his foot injuries, the symptoms of which resolved prior to discharge, he indicated.  The Veteran reported flare-ups of severe foot pain, which he was able to avoid by not walking or standing for long periods of time.  The Veteran indicated he took pain and anti-inflammatory medication for the condition.  

Imaging studies revealed a deformity of the left foot inferior calcaneus, which appeared to be old, as well as a deformity and hypertrophy at the inferior calcaneus of the right foot.  The examiner was asked to opine as to whether the Veteran has bilateral foot disability related to his military service.  The examiner concluded that it was less likely than not that the condition was incurred in or caused by an in-service injury, event or illness.  The examiner explained that there was a single reference to a foot complaint during service, which he concluded was "self-limited," and there was no reference to foot pain recurrence noted on the exit examination.  In addition, the examiner noted that, medical records dated in 1996 indicate that his chronic foot symptoms developed in 1974, two years after his discharge.

The Board finds that the opinion rendered by the July 2012 examiner is inadequate because, in rendering the requested opinion, the examiner did not consider the competent lay assertions then of record.  While the examiner noted the single incident of a complaint pertinent to the Veteran's feet during service, the Veteran has asserted that his foot pain and symptoms began at that time of the in-service injury and have continued since that time-all of which he is competent to assert.  Specifically, in his June 1996 application for Social Security Administration disability benefits, the Veteran indicated his foot problems stemmed from his military service.  Similarly, a 2009 VA treatment note reflects the Veteran's report that  his foot problems had existed since his time in the military.  Notably, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Given the above, and the additional information provided/assertions advanced during the Board hearing, the Board finds that further examination and opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claims on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to arranging to obtain further medical opinion in this appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to  obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes records from the Atlanta VA Medical Center (VAMC) and its associated clinics, dated through April 2009; however, more recent records likely exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding VA records drom the above-noted facilities,  following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

Moreover, although, during the May 2015 hearing, the Veteran indicated that he receives his treatment through VA, on remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Atlanta VAMC (and all associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran related to his bilateral foot disability, dated since April 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the  July 2012 VA examiner.  

If that examiner no longer works for VA, or is otherwise unavailable, document that fact for the claims file, and obtain an addendum  opinion from another appropriate physician based on claims file review, if possible.  Only arrange for the Veteran to undergo VA examination if deemed necessary in the judgement of a competent medical professional.  

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available designated physician,  and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

For each foot, the examiner should clearly identify all  disability/ies currently present, or present at any point pertinent to the current appeal.    

Then, with respect to each such diagnosed disability, the examiner is asked to provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the Veteran's foot disability (a) had its onset during service; (b) if arthritis, was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to service. 

If, in response to any of the above, the physician finds that the Veteran's left foot disability is medically  related to service but that his right foot disability is not, the physician should further opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right foot disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his left foot disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the examiner must specifically consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions of record-to include the Veteran's competent assertions as to in-service foot injury, and as to onset and continuity of foot symptoms.  

All examination findings/testing results, to include the complete rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




